BUFFINGTON, Circuit Judge
(dissenting). Under whatever form of words the matter may be stated, the simple fact is that the railroad’s property has been taken from it without compensation, and it is now denied possession of its own ground. In its agreement with the city, it asserted its private ownership of this private road, so what has been now taken for public use, under the guise of public property, is in fact private property. Because the Constitution forbids taking private property for public use without compensation, I record my dissent. What happened was that the railroad laid out and built a “driveway and station ground approach.” It granted a public right of access to and from its station over such driveway in these words: “Said driveway shall be kept open at all times for passengers, pedestrians, * * * and general vehicular traffic to and from the station.” But, far from surrendering its property and constituting it a public road, with all the incidents of municipal road control over municipal streets and highways, this contract with the municipality expressly stipulated — and it is the covenant of the municipality as well as the railroad — that “this contract shall not be construed as a dedication of said driveway as a public highway.” In the face of this agreement, the city cannot, and courts should not, really and in fact, make the locus in quo a public highway, by exerting over it a municipal control, which can only be exercised over public streets.